

113 S1276 : Security Clearance Oversight and Reform Enhancement Act
U.S. Senate
2013-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC113th CONGRESS1st SessionS. 1276IN THE HOUSE OF REPRESENTATIVESOctober 11, 2013Referred to the Committee on Oversight and Government ReformAN ACTTo increase oversight of the Revolving Fund of the Office of Personnel Management.1.Short titleThis Act may be cited as the Security Clearance Oversight and Reform Enhancement Act.2.Oversight of the Revolving Fund of the Office of Personnel ManagementSection 1304(e) of title 5, United States Code, is amended—(1)in paragraph (1), in the first sentence, by inserting before the period the following: , and for the cost of audits, investigations, and oversight activities relating to the fund and the functions financed by the fund, conducted by the Inspector General of the Office; and(2)in paragraph (5), by adding at the end the following: Each budget submitted under this paragraph shall include an estimate from the Inspector General of the Office of the amount required to pay the reasonable expenses to adequately audit, investigate, and perform other oversight activities relating to the fund and the functions financed by the fund for the applicable fiscal year, which shall not exceed 0.33 percent of the total budgetary authority requested in the budget estimates submitted to Congress by the Office for that fiscal year..Passed the Senate October 10, 2013.Nancy Erickson,Secretary